           CASE 0:21-cv-01985-WMW-JFD Doc. 5 Filed 09/07/21 Page 1 of 9



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MINNESOTA


JA-FATHER DOE 1 and JA-MOTHER                                       Case No. : 0:21   -Iv-1985-WMW-JFD
DOE 1, individually and as parents and
natural guardians of JA-MINOR DOE 1,                                PLAINTIFFS' MEMORANDUM
a minor child,                                                      OF'LAW TO PROCEED UNDER
                                                                                           PSEUDONYMS
                Plaintiffs,

V


ANTON JOSEPH LAZZARO,

                Defendant.




                                          INTRODUCTION

         This case arises out of the sex trafficking of a minor child. Because of the sensitive nature

of these allegations and the involvement of a child, Plaintiffs respectfully request permission to

proceed under pseudonyms. As discussed below, the use of pseudonyms is wholly consistent with

the applicable legal standards to protect the identity of this child, who was the victim of sensitive

crimes of an undeniably private nature.

                                                FACTS

         Plaintiffs filed this action alleging sex traffrcking, obstruction, and conspiracy in violation

of 18 U.S.C. $ 1591(a)(1). (Compl.       at flli 32-50). Plaintiff JA-Minor Doe        I   ("Minor Doe")   is

currently under the age of 18 and Plaintiffs JA-Father Doe      I   ("Father Doe") and JA-Mother Doe

1   ("Mother Doe") are her parents. (Compl.   ll   at2-4).

         The allegations in this action relate to the sex trafficking of Minor Doe when she was 16

years of age. (Compl. at   fl 16).
         CASE 0:21-cv-01985-WMW-JFD Doc. 5 Filed 09/07/21 Page 2 of 9




                                             ARGUMENT
                                                                                                   oothe
       In determining whether to allow a plaintiff to proceed anonymously, the court weighs

party's need for anonymity" against "prejudice to the opposing party and the public's interest in

knowing the party's identity." Doe No. 2 v. Kolko,242F.R.D.193,I95 (E.D.N.Y. 2006). While

                                                                    ooa
there is "obvious and compelling" interest in public proceedings,         small number of court-created

exceptions" permit anonymity . Luckett v. Beaudet,2l F. Supp. 2d 1029, 1029 (D. Minn. 1998).

o'Any First Amendment right of access        ... [is] qualified, not absolute." Webster Groves   School

Dist. v. Pulitzer Pub. Co.,898 F.2d 1371,1374 (9th Cir. 1990).

       The interest in protecting the identity of minors is particularly strong: "Safeguarding the

physical and psychological well-being of a minor is a compelling state interest." Id. at 1375,

quoting Globe Newspaper Co., 457 U.S. at 607,102 S.Ct. at 2620.

       While there is no express standard to guide the court in balancing competing concerns,

courts have considered the following five factors in deciding whether to allow the use of fictitious

names: "1) whether the plaintiff is challenging governmental acfivity, 2) whether the plaintiffs

action requires disclosure of information of the utmost intimacy, 3) whether identification would

put the plaintiff at risk of suffering physical or mental injury, 4) whether the defendant would be

prejudiced by allowing the plaintiff to proceed anonymously, and 5) the public interest in

guaranteeing open access to proceedings without denying litigants access to the justice system."

Doe No. 2 at 195; see also James v. Jacobson, 6 F.3d 233,238 (4th Cir. 1993); Plaintiff B.            v.


Francis,63l F.3d 1310, 1315-1316     (11th   Cir.2011).

       Therefore, in a civil suit in federal court, a plaintiff may proceed anonymously with a

showing that he "has      a substantial privacy right which outweighs the 'customary and
constitutionally-embedded presumption of openness in judicial proceedings...". Plaintiff B           v.




                                                    2
            CASE 0:21-cv-01985-WMW-JFD Doc. 5 Filed 09/07/21 Page 3 of 9




Francis,631 F.3d 1310, 1315-16 (1lth Cir.201l)(internal citations omitted). Indeed "in

evaluating whether a plaintiff has shown that he has such a right, the court 'should carefully review

all the circumstances of a given case and then decide whether the customary practice of disclosing

the plaintiffs identity should yield to the plaintiffs privacy concerns."' Id. (intemal citations

omitted).

         Considering the requisite factors and the circumstances of this case in which a minor child

and her parents are making claims arising out of sex trafficking, the use of a pseudonym is wholly

appropriate.

    1.   PSEUDONYMS ALLOW SURVIVORS OF SEX TRAFFICKING                                     TO COME
         FORWARD AND AVOID REAL HARMS FROM PUBLICIZING THEIR
         IDENTITIES.

         There is a strong public interest in preventing sex trafficking of children and another strong

public interest ensuring that trafficking victims, like the minor Plaintiff hete,   are granted access to


the courts where their cases may be fairly adjudicated. However, this goal cannot be achieved          if
litigants are chilled from ever reaching the courthouse steps for fear of repercussions that would

follow if their identities were forced to be made public.

         Child sexual abuse inflicts lifelong harm, often psychologically damaging victims into

adulthood. (See Aff. of Susan Phipps-Yonas, Ph.D., L.P. (hereinafter "Aff. of Phipps-Yonas")).

Many victims fear coming forward because of the shame, stigmatization, humiliation                   and

embarrassment they experience long after the sexual acts. (Id.) Mandating public identification

will   dissuade these victims from pursuing meritorious claims because           of the risk of further

psychological harm. (Id.) The public has an interest in protecting the privacy of plaintiffs so that

plaintiffs are not discouraged from asserting their claims.   See   Doe v. Provident Life and Acc. Ins.

Co.,176 F.R.D. 464,467 (E.D. Pa. 1997). The public also has an interest in protecting plaintiffs'


                                                   a
                                                   J
           CASE 0:21-cv-01985-WMW-JFD Doc. 5 Filed 09/07/21 Page 4 of 9



identities "so that other victims will feel more comfortable suing to vindicate their rights." Doe      v.


Evans,202 F.R.D. 173,176 (E.D. Pa. 2001).

                                                                 o'a
         As stated by the Sixth Circuit Court of Appeals,              historic social stigma attachfs] to

victimsof sexualviolence." Blochv. Ribar,156F.3d 673,68516thCir. 1998).Thistraditionof

"blaming the victim" sets "victims apart from those of other violent crimes." Id. "The interest in

protecting victims of sexual violence from humiliation, among other injuries, has prompted states

to pass rape shield laws and to advocate against the publication of rape victims' names." Id.Federal

law similarly supports courageous sexual abuse victims who confront their abusers. See Fep. R.

Evto. 412 (limiting character evidence of victims of sexual abuse). Indeed, Minnesota has a rape

shield law. See Minn. Stat. $ 609.347 (rape shield law). Denying child abuse victims the right to

pursue   civil   cases anonymously would lead to an impossible position for child sexual abuse    victims

- allowing them to pursue justice     only at the cost of revealing their identities and associating their

names with the honible details of their sexual abuse as children. Faced with this proposition, many

victims would have to forego filing meritorious claims. This effectively denies victims of sexual

abuse access to the courts.

         Weighed against the interest in allowing victims to litigate their cases, the presumption of

open access is easily overcome. The public's interest is not hindered by not knowing Plaintiffs'

true names . See Roe v. Wade,410 U.S.      1I3,93 S.Ct. 705 (1973);    see also Doe v.   Evans,202 F.R.D.

173, 176 (E.D. Pa. 2001) (protecting a plaintiff s identity does not impede the public's ability to

follow the proceedings). Plaintiffs agree that these issues are important for the public to follow.

Plaintiffs have filed a public action which allows the public the ability to access the proceedings

while maintaining confidentiality of Plaintiffs' identities. As the public's access is only slightly




                                                     4
         CASE 0:21-cv-01985-WMW-JFD Doc. 5 Filed 09/07/21 Page 5 of 9



impeded by not knowing Plaintiffs' identities, Plaintiffs should be permitted to maintain their

anonymity.

   2.   THIS CASE INVOLVES DISCLOSURE OF INFORMATION OF THE UTMOST
        INTIMACY.
        ooWhere
                  the issues involved are matters of a sensitive and highly personal nature ... the

normal practice of disclosing the parties' identities yields to a policy of protecting privacy in a

very private matter." Southern Methodist University Ass'n of Women Law Students v, Wynne &

Jaffe, 599 F.2d 707,712 (5th Cir. 1979) (internal citation omitted). Here, the normal practice of

public disclosure should yield to protect Plaintiffs' privacy regarding this very sensitive matter.

        Plaintiff Minor Doe was a child when she was sexually trafficked and she is still a child

under the age   of   18. The issues involved could not be of a more sensitive and highly personal

nature. Plaintiffs have already suffered significant damages of undeniably private nature that   will

be revealed, including particulars that potentially involve lasting social stigma like        sexual

confusion and mental illness.

        Courts across the country have held similar circumstances to be sensitive and highly

personal enough to warrant anonymity in civil cases. See Doe v. City of Minneapolis,898F.2d

612, 613 n. 1 (8th Cir. 1990) (adult plaintiff challenging ordinance prohibiting adult bookstores);

Doe v. Dept. of Transp., Fed. Aviation Admin., 412 F.2d 674,675 (8th Cir. 1969) (plaintiff

challenging administrative decision denying plaintiff certificate based on homosexuality); Plaintiff

B. v. Francis,631 F.3d 1310 (11th Cir. 20II) (district court abused discretion in not allowing

plaintiffs who were sexually exploited   as minors to   maintain anonymity); Doe No. 2 v. Kolko,242

F.R.D. 193 (E.D.N.Y. 2006) (adult plaintiff who was sexually abused as a minor permitted to

proceed anonymously); Doe v. Hartford       Lift   and Acc. Ins. Co,,237 F.R.D. 545 (D.N.J.2006)

(plaintiff could be anonymous where she had not disclosed her mental illness to coworkers);

                                                    5
            CASE 0:21-cv-01985-WMW-JFD Doc. 5 Filed 09/07/21 Page 6 of 9




United States v. Doe,655 F.2d 920,922 (9th Cir. 1931) (defendant's name concealed to prevent

harassment and injury). The United States Supreme Court has also implicitly endorsed the use             of

pseudonyms to protect a            plaintiffs privacy. See e.g., Roe v. Wade,410 U.S. 113,93 S.Ct.      705

(1973) (abortion); Doe v. Bolton,410 U.S. 179,93 S.Ct. 739 (1973 (abortion); Poe v. Ullman,367

U .5. 497 , 81   S.Ct.   17   52 (1961) (birth control).

          Exceptional circumstances that warrant the use of fictitious names include protecting the

privacy of children, rape victims and other particularly vulnerable parties or witnesses. Doe v. Blue

Cross & Blue Shield United of Wis.,            lI2   F.3d 869. 872 (7th Cir. 1997); see also Doe v. City of

Chicago,360 F.3d 667,669-70 (7th Cir. 2004) (use of fictitious name is appropriate where plaintiff

is a minor, rape or torture victim or was subject to sexual assault).

          Here, the sensitive nature of child sexual abuse permits anonymity. The 1lth Circuit

articulated the particularized gravity and traumatic nature of the sexual exploitation of children,

just   as the childhood sexual abuse at issue here:        "The issues involved in this case could not be of

a more sensitive and          highly personal nature-they involve descriptions of the Plaintiffs in various

stages of nudity and engaged in          explicit sexual conduct while they were minors who were coerced

by the Defendants into those activities." Plaintiff B v. Francis,63l F.3d 1310, 1317 (1lth Cir.

20TI). Just      as in   Plaintiff .8, Plaintiff Minor Doe was a minor at the time of the sexual     abuse,

coerced into the conduct by Defendant. Additionally, Plaintiff Minor Doe was subject to physical

invasion of her body, consistent with the facts of Plaintiff B.

          This case is unlike Luckett v. Beaudet,2I F. Supp. 2d 1029, 1029 where the court found

that the plaintiff could not proceed in the sexual harassment lawsuit using a pseudonym. In

Luckett, the plaintiff was an adult at the time of the alleged conduct, not a minor as in this matter.

Id. Also, in Luckett the conduct was discrimination, innuendo or coercion unlike the criminal


                                                           6
          CASE 0:21-cv-01985-WMW-JFD Doc. 5 Filed 09/07/21 Page 7 of 9



sexual conduct at issue here. Id. These distinctions are important as the law protects the anonymity

of sexual assault victims precisely because of the unique invasion of privacy sexual abuse entails.

See   Minn. Stat. $ 609.347 (rape shield law). "Sexual assault victims have unfortunately had to

endure a terrible invasion of their physical privacy... ft]hey have a right to expect that this violation

will not be compounded by a further invasion of their privacy." Doe No. 2 v. Kolko,242F.R.D.

193, 196 (internal citation omitted).

         Although courts have denied the use of pseudonyms for victims of sexual assault, even

when the plaintiffs allege they would suffer personal embarrassment by forced disclosure of their

identities, in those cases, the plaintiffs were adults at the time they were sexually assaulted. Doe

v. Frank,951 F.2d 320,324           (llth Cir.1992); Doe v. Del Rio,24l F.R.D. 154, 159-62
(S.D.N.Y.2006) (holding that plaintiffs alleging sexual abuse by police officer could not proceed

anonymously); Doe v. Shalctr, 164 F.R.D.359,360-62 (S.D.N.Y.1996) (denying motion by

plaintiff suing hip-hop artist for brutal sexual assault requesting to remain anonymous).

         Here, the Plaintiff Minor Doe is a minor, and Plaintiffs Mother Doe and Father Doe are her

parents. Recognizing the sensitive and highly personal nature         of child sexual abuse here, the

weight of this factor alone should be suffrcient to permit Plaintiffs to proceed anonymously.

      3. IDENTIFYING PLAINTIFF' PUBLICLY PUTS HER AT RISK OF SUFF'ERING
         PHYSICAL AND MENTAL INJURY.

         To date, Plaintiffs have been able to avoid publicly disclosing their identities. Their

identities have not been publicly disclosed through the related criminal litigation and Plaintiffs

have not publicized what happened to Plaintiff Minor Doe in any way. Privacy and anonymity is

a great concern to Plaintiffs, especially Plaintiff Minor Doe. For survivors of childhood         sexual

abuse and sex   trafficking, if their identities are made public, the likelihood of suffering aggravated




                                                    7
           CASE 0:21-cv-01985-WMW-JFD Doc. 5 Filed 09/07/21 Page 8 of 9




shame and stigmatization greatly increases, which can cause ongoing PTSD, depression,

psychological distress and social problems. (Aff. of Phipps-Yonas)

         Courts have long recognized that where litigants may suffer extreme distress or danger

from their participation in a lawsuit, proceeding anonymously is warranted. Lozano v. City                 of

Hazelton,496 F.Supp .2d 471 ,505 (M.D. Pa.2007) aff'd in part, vacated in part,620F.3d 170 (3d

Cir.20l0) (reversed on othergrounds) (citing Does v. AdvancedTextile Corp.,214 F.3d 1058,

1063(9thCir.2000); Doev.CityofChicago,360F.2d667,669.InDoeNo.2v.Kolko,z42F.R.D.

193, the court held that fear of retaliation and ostracism from members   ofthe plaintifls community

was sufficient evidence that disclosure would be a serious risk of harm to    plaintiff s mental health.

Id. at 196.

         Public disclosure of Plaintiffs' identities, where Plaintiffs have not shared their experience

with even their closest relatives, would subject Plaintiff Minor Doe to a great risk of further trauma

and emotional distress. (See   Aff. of Phipps-Yonas). Public disclosure of their names may not only

impede Minor Doe's recovery and harm her mental health, it       will also inflict   serious pain on their

family. Plaintiffs should not be forced to publicly disclosure their identities   as the   price for justice.

    4.   NO OTHER FACTOR OF THE APPLICABLE TEST COUNSELS AGAINST THE
         USE OF A PSEUDONYM HERE.

         Defendant is aware of Plaintiffs' names and identifuing information about Plaintiffs which

will enable him to conduct discovery and defend his      case. Thus, the consideration        of fairness to

the defendant cited by some courts to weigh in favor of disallowing pseudonyms is not present

here. Finally, Plaintiffs here are not challenging government activity.

                                           CONCLUSION

         Given the sensitive and highly personal nature of the issues in these cases and the risk         of

subjecting the Plaintiff Minor Doe to additional trauma     if forced to disclose her identity publicly

                                                   8
           CASE 0:21-cv-01985-WMW-JFD Doc. 5 Filed 09/07/21 Page 9 of 9




in a case of utmost intimacy, Plaintiffs should be permitted to proceed with their    cases using

pseudonyms. Weighing the interest of access to courts for plaintiffs, victims of a crime of sexual

assault   of a minor,     against the First Amendment interest   in 'truly public' proceedings,   a


compromise is reached by allowing these cases to remain public actions without disclosing

Plaintiffs' identities.

                                              Respectfully submitted,

Dated: September 7, 2021     :                JEFF ANDERSON       & ASS            , P.A.




                                                    J                   #20s7
                                                      Stoneking, #0348 s69
                                              Stacey Benson, #03997 18
                                              Attomeys for Plaintiffs
                                              366 Jackson Street, Suite 100
                                              St. Paul, MN 55101
                                              (6sr)227-9990




                                                9
